Name: Commission Regulation (EEC) No 3368/84 of 30 November 1984 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: economic policy;  Europe;  farming systems
 Date Published: nan

 No L 313/40 Official Journal of the European Communities 1 . 12. 84 COMMISSION REGULATION (EEC) No 3368/84 of 30 November 1984 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 2143/81 (2), and in particular Articles 4 (4), 5 (5) and 6 (2) thereof, Whereas Annex I to Commission Regulation (EEC) No 1 859/82 (3) does not lay down the number of returning holdings in Italy by division as from the 1985 accounting year ; whereas the said Annex should now be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1859/82, the table relative to Italy is hereby supplemented as follows : 'Reference No Name of division Number of returning holdings (accounting years 1985 onwards) ITALY 221 Valle d'Aosta 263 222 Piemonte 950 230 Lombardia 3 469 241 Trentino 375 242 Alto Adige 549 243 Veneto 1 106 244 Friuli-Venezia Giulia 558 250 Liguria 513 260 Emilia-Romagna 2 055 270 Toscana 1 161 281 Marche 645 282 Umbria 841 291 Lazio 787 292 Abruzzo 328 301 Molise 301 302 Campania 499 303 Calabria 563 311 Puglia 756 312 Basilicata 499 320 Sicilia 858 330 Sardegna 924 Total : Italy 18 000 ' (') OJ No 109 , 23 . 6 . 1965, p . 1859/65 . o OJ No L 210, 30 . 7. 1981 , p . 1 . (j OJ No L 205, 13 . 7 . 1982, p. 5 . 1 . 12. 84 Official Journal of the European Communities No L 313/41 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1984. For the Commission Poul DALSAGER Member of the Commission